Title: From George Washington to Benjamin Thompson, 22 December 1796
From: Washington, George
To: Thompson, Benjamin


                        
                            Sir, 
                            Philadelphia 22d Decr 1796
                        
                        In the month of November, I had the honor to receive your letter, and a few days
                            since, that of the first Vol: of your Essays, Political Economical and Philosophical. For
                            these marks of your polite attention to me, I pray you to accept my best thanks.
                        Congress being in Session, & my time, consequently much occupied with
                            the business of it, will allow me no leisure until the close thereof to give the work an
                            attentive perusal; the doing of which will, I am persuaded, afford both pleasure &
                            edification to Sir, Your Most Obedient & Obliged Hble Servt
                        
                            Go: Washington
                            
                        
                    